UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3726 DREYFUS NEW YORK TAX EXEMPT BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 8/31/10 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New York Tax Exempt Bond Fund, Inc. August 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.3% Rate (%) Date Amount ($) Value ($) New York92.1% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.75 11/15/22 2,000,000 2,148,820 Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.25 11/15/27 5,050,000 5,143,576 Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.25 11/15/32 13,025,000 13,085,957 Austin Trust, (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 20,000,000 a,b 23,021,600 Buffalo, GO (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/12 1,800,000 1,895,328 Buffalo, GO (Insured; National Public Finance Guarantee Corp.) 5.13 12/1/14 2,820,000 2,954,627 Buffalo Fiscal Stability Authority, Sales Tax and State Aid Secured Bonds (Insured; National Public Finance Guarantee Corp.) 4.50 9/1/18 1,110,000 1,281,639 Cattaraugus County Industrial Development Agency, Civic Facility Revenue (Saint Bonaventure University Project) 5.00 9/15/10 1,110,000 1,110,877 Cattaraugus County Industrial Development Agency, Civic Facility Revenue (Saint Bonaventure University Project) 5.00 9/15/11 1,160,000 1,162,100 Cattaraugus County Industrial Development Agency, Civic Facility Revenue (Saint Bonaventure University Project) 5.00 9/15/12 1,225,000 1,226,862 Erie County, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.25 4/1/18 2,000,000 2,210,360 Hempstead Local Development Corporation, Revenue (Molloy College Project) 5.70 7/1/29 5,000,000 5,471,150 Hempstead Town Industrial Development Agency, Civic Facility Revenue (Hofstra University Civic Facility) 5.25 7/1/18 1,730,000 1,889,333 JPMorgan Chase Putters/Drivers Trust (New York State Dormitory Authority, Revenue (The Rockefeller University)) 5.00 7/1/18 8,000,000 a,b,c 8,833,040 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 7,000,000 8,122,100 Long Island Power Authority, Electric System General Revenue (Insured; AMBAC) 5.50 12/1/11 5,000,000 5,319,350 Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 12/1/14 16,000,000 18,843,520 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/25 23,765,000 25,867,014 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/25 10,000,000 10,850,500 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.50 11/15/30 10,325,000 11,652,692 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/15/25 10,000,000 10,802,400 Metropolitan Transportation Authority, Service Contract Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/24 10,000,000 10,692,200 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/25 3,505,000 3,811,512 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/29 17,300,000 18,372,773 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/35 10,000,000 10,371,600 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/36 10,000,000 10,608,100 Nassau County Industrial Development Agency, IDR (Keyspan-Glenwood Energy Center, LLC Project) 5.25 6/1/27 12,750,000 13,058,422 New York City, GO 5.80 8/1/11 190,000 190,851 New York City, GO 5.25 10/15/19 5,000,000 5,564,400 New York City, GO 5.00 11/1/19 9,000,000 10,210,950 New York City, GO 5.00 4/1/20 3,500,000 3,963,855 New York City, GO 5.00 8/1/20 2,000,000 2,280,400 New York City, GO 5.25 10/15/22 2,000,000 2,213,100 New York City, GO 5.50 6/1/23 125,000 137,737 New York City, GO (Insured; AMBAC) 5.75 8/1/16 3,000,000 3,259,110 New York City, GO (Insured; AMBAC) (Prerefunded) 5.75 8/1/12 2,000,000 d 2,209,700 New York City, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 10/15/19 1,450,000 1,613,676 New York City, GO (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/18 11,000,000 12,437,370 New York City Health and Hospital Corporation, Health System Revenue 5.25 2/15/17 1,550,000 1,554,510 New York City Industrial Development Agency, Civic Facility Revenue (United Jewish Appeal - Federation of Jewish Philanthropies of New York, Inc. Project) 5.00 7/1/12 1,460,000 1,581,560 New York City Industrial Development Agency, Civic Facility Revenue (United Jewish Appeal - Federation of Jewish Philanthropies of New York, Inc. Project) 5.25 7/1/15 1,640,000 1,885,754 New York City Industrial Development Agency, Civic Facility Revenue (United Jewish Appeal - Federation of Jewish Philanthropies of New York, Inc. Project) 5.00 7/1/27 1,000,000 1,086,800 New York City Industrial Development Agency, Civic Facility Revenue (YMCA of Greater New York Project) 5.00 8/1/36 5,850,000 5,816,128 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; FGIC) 5.00 3/1/31 10,810,000 11,020,254 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 6,850,000 7,311,142 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.50 1/1/16 2,000,000 2,193,980 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.50 1/1/16 2,830,000 3,058,721 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/27 23,000,000 25,426,040 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/39 10,000,000 10,563,800 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.25 6/15/40 10,000,000 11,038,900 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 11,025,000 12,568,390 New York City Transit Authority, Metropolitan Transportation Authority, Triborough Bridge and Tunnel Authority, COP (Insured; AMBAC) 5.63 1/1/13 2,675,000 2,711,273 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/22 19,000,000 21,286,840 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/15/24 10,000,000 11,014,700 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/27 10,000,000 10,864,600 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/23 10,000,000 11,293,300 New York City Transitional Finance Authority, Future Tax Secured Revenue 0/14.00 11/1/29 9,000,000 e 8,925,840 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/22 14,890,000 17,013,016 New York City Trust for Cultural Resources, Revenue (The Museum of Modern Art) 5.00 4/1/31 5,000,000 5,499,900 New York Convention Center Development Corporation, Revenue (Hotel Unit Fee Secured) (Insured; AMBAC) 5.00 11/15/18 3,440,000 3,796,728 New York Counties Tobacco Trust IV, Tobacco Settlement Pass-Through Bonds 6.50 6/1/35 325,000 324,165 New York State Dormitory Authority, Consolidated Revenue (City University System) (Insured; FGIC) 5.63 7/1/16 9,120,000 10,271,400 New York State Dormitory Authority, Consolidated Second General Resolution Revenue (City University System) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/16 2,000,000 2,007,800 New York State Dormitory Authority, Court Facilities LR (The City of New York Issue) 5.75 5/15/14 3,715,000 4,153,110 New York State Dormitory Authority, Insured Revenue (Barnard College) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/37 11,000,000 11,352,440 New York State Dormitory Authority, Insured Revenue (Fashion Institute of Technology Student Housing Corporation) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/16 3,755,000 4,142,403 New York State Dormitory Authority, Insured Revenue (Fashion Institute of Technology Student Housing Corporation) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/20 4,490,000 5,108,677 New York State Dormitory Authority, Insured Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/27 33,625,000 42,043,019 New York State Dormitory Authority, LR (Municipal Health Facilities Improvement Program) (New York City Issue) 5.00 1/15/25 10,000,000 10,858,600 New York State Dormitory Authority, LR (State University Educational Facilities) (Insured; FGIC) (Prerefunded) 5.50 7/1/11 10,000,000 d 10,442,300 New York State Dormitory Authority, Mortgage Hospital Revenue (Hospital for Special Surgery) (Collateralized; FHA) 6.25 8/15/34 4,010,000 4,584,433 New York State Dormitory Authority, Mortgage Hospital Revenue (The Long Island College Hospital) (Collateralized; FHA) 6.00 8/15/15 1,680,000 1,818,449 New York State Dormitory Authority, Mortgage Nursing Home Revenue (Menorah Campus, Inc.) (Collateralized; FHA) 6.10 2/1/37 8,300,000 8,465,087 New York State Dormitory Authority, Revenue (Carmel Richmond Nursing Home) (LOC; Allied Irish Banks) 5.00 7/1/15 2,000,000 2,015,600 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/19 15,000,000 17,528,700 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/20 5,000,000 5,787,550 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/21 10,000,000 11,489,300 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/23 10,255,000 11,898,364 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 7,500,000 8,320,050 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/37 6,035,000 6,679,116 New York State Dormitory Authority, Revenue (Manhattan College) (Insured; Radian) 5.50 7/1/12 1,450,000 1,504,593 New York State Dormitory Authority, Revenue (Manhattan College) (Insured; Radian) 5.50 7/1/13 2,605,000 2,700,864 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/20 3,000,000 3,722,460 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/28 18,335,000 f 9,997,342 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 5.25 2/15/18 30,000 33,059 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 6.75 2/15/23 5,700,000 7,129,389 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) (Insured; National Public Finance Guarantee Corp.) 5.00 2/15/21 10,150,000 11,136,275 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) (Prerefunded) 5.25 2/15/14 2,305,000 d 2,627,193 New York State Dormitory Authority, Revenue (Miriam Osborne Memorial Home) (Insured; ACA) 6.88 7/1/25 6,105,000 6,233,144 New York State Dormitory Authority, Revenue (Mount Sinai Hospital Obligated Group) 5.00 7/1/26 8,395,000 8,997,425 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 5.50 7/1/25 9,000,000 9,852,030 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/27 5,045,000 5,220,162 New York State Dormitory Authority, Revenue (Municipal Health Facilities Improvement Program) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.50 7/15/11 1,350,000 d 1,412,829 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/13 1,450,000 1,564,565 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/14 1,855,000 2,035,306 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/16 2,055,000 2,200,391 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/19 1,395,000 1,466,452 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.00 7/1/22 10,000,000 10,635,300 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5.00 5/1/18 3,280,000 3,447,805 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5.50 5/1/37 4,500,000 4,760,100 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5.75 5/1/37 7,880,000 8,474,467 New York State Dormitory Authority, Revenue (North Shore University Hospital at Forest Hills) (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/13 2,625,000 2,880,281 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 2,500,000 2,588,850 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 7,500,000 7,653,975 New York State Dormitory Authority, Revenue (Park Ridge Housing, Inc.) (Collateralized; FNMA) 6.13 8/1/15 2,875,000 2,911,714 New York State Dormitory Authority, Revenue (Rivington House Health Care Facility) (Collateralized; SONYMA) 5.25 11/1/12 1,000,000 1,097,450 New York State Dormitory Authority, Revenue (Rivington House Health Care Facility) (Collateralized; SONYMA) 5.25 11/1/14 5,430,000 6,124,063 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 6.25 7/1/29 11,000,000 12,653,630 New York State Dormitory Authority, Revenue (Saint Barnabas Hospital) (Insured; AMBAC) 5.25 8/1/15 2,135,000 2,279,902 New York State Dormitory Authority, Revenue (State University Educational Facilities) 5.88 5/15/11 20,000,000 20,743,200 New York State Dormitory Authority, Revenue (State University Educational Facilities) 7.50 5/15/11 1,140,000 1,194,845 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; Assured Guaranty Municipal Corp.) 5.75 5/15/16 5,000,000 6,085,900 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/13 2,500,000 2,689,625 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5.50 5/15/13 11,010,000 11,713,429 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5.50 5/15/13 10,125,000 10,977,525 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/15 6,825,000 7,708,087 New York State Dormitory Authority, Revenue (Teachers College) 5.00 3/1/24 2,500,000 2,779,475 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Bank) 6.50 8/15/30 5,000,000 5,677,900 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 16,000,000 17,535,360 New York State Dormitory Authority, Revenue (Upstate Community Colleges) 5.25 7/1/18 2,000,000 2,222,220 New York State Dormitory Authority, Revenue (Winthrop University Hospital Association) 5.50 7/1/32 1,000,000 1,011,670 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/31 20,000,000 21,501,600 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) (Prerefunded) 5.00 3/15/13 4,600,000 d 5,141,282 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) (Prerefunded) 5.05 3/15/13 500,000 d 559,470 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) (Prerefunded) 5.38 3/15/13 5,000,000 d 5,635,750 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/22 10,000,000 11,968,700 New York State Energy Research and Development Authority, PCR (Central Hudson Gas and Electric Corporation Project) (Insured; AMBAC) 5.45 8/1/27 9,000,000 9,029,250 New York State Housing Finance Agency, Housing Revenue (Capitol Green Apartments) (Collateralized; FNMA) 4.38 11/15/17 1,000,000 1,040,380 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 5.00 9/15/18 1,400,000 1,617,812 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 5.00 3/15/34 10,000,000 10,699,800 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) (Insured; National Public Finance Guarantee Corp.) 5.00 9/15/20 1,270,000 1,441,133 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.40 10/1/10 1,480,000 1,484,070 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.55 10/1/12 2,855,000 2,861,395 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.80 10/1/28 245,000 258,095 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.40 4/1/29 8,090,000 8,094,530 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.35 10/1/33 8,250,000 8,669,100 New York State Mortgage Agency, Mortgage Revenue 5.00 4/1/28 3,500,000 3,835,125 New York State Thruway Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/25 5,000,000 5,503,250 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/21 10,000,000 11,444,500 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/26 17,500,000 20,058,325 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/27 15,035,000 16,562,406 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/18 5,000,000 5,798,350 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/24 13,090,000 14,372,035 New York State Urban Development Corporation, Corporate Purpose Subordinated Lien Bonds 5.13 7/1/18 4,550,000 5,048,043 New York State Urban Development Corporation, Service Contract Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/20 10,000,000 11,754,900 New York State Urban Development Corporation, State Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.70 4/1/20 20,000,000 24,313,800 Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, LP Facility) 5.55 11/15/15 2,500,000 2,530,575 Niagara Falls City School District, COP (High School Facility) (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/19 3,250,000 3,541,428 Niagara Falls City School District, COP (High School Facility) (Insured; National Public Finance Guarantee Corp.) 5.63 6/15/13 2,045,000 2,341,893 Orange County Industrial Development Agency, Life Care Community Revenue (The Glen Arden, Inc. Project) 5.70 1/1/28 4,600,000 3,791,596 Port Authority of New York and New Jersey (Consolidated Bonds, 93rd Series) 6.13 6/1/94 15,000,000 18,606,600 Port Authority of New York and New Jersey (Consolidated Bonds, 132nd Series) 5.00 9/1/33 10,000,000 10,442,500 Port Authority of New York and New Jersey (Consolidated Bonds, 142nd Series) 5.00 7/15/18 5,000,000 5,800,400 Port Authority of New York and New Jersey (Consolidated Bonds, 152nd Series) 5.00 11/1/28 8,000,000 8,418,000 Port Authority of New York and New Jersey (Consolidated Bonds, 163rd Series) 5.00 7/15/35 10,000,000 10,984,000 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) (Insured; National Public Finance Guarantee Corp.) 6.25 12/1/13 6,000,000 6,427,980 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) (Insured; National Public Finance Guarantee Corp.) 6.25 12/1/14 10,000,000 10,809,800 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 5.00 3/1/36 15,055,000 15,659,759 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; AMBAC) 5.00 10/15/29 11,000,000 12,131,350 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 10/15/18 20,000,000 23,194,600 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/15/24 10,000,000 11,221,200 Suffolk County Industrial Development Agency, Continuing Care Retirement Community Revenue (Jefferson's Ferry Project) 5.00 11/1/12 1,455,000 1,523,982 Suffolk County Industrial Development Agency, Continuing Care Retirement Community Revenue (Jefferson's Ferry Project) 5.00 11/1/13 1,000,000 1,063,060 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/48 13,000,000 12,036,570 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.50 6/1/20 10,755,000 11,820,175 Triborough Bridge and Tunnel Authority, General Purpose Revenue 5.25 11/15/19 5,000,000 5,479,750 Triborough Bridge and Tunnel Authority, General Purpose Revenue 5.13 11/15/29 10,000,000 10,708,600 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.38 1/1/16 7,500,000 d 9,158,475 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.50 1/1/22 10,540,000 d 13,746,690 Triborough Bridge and Tunnel Authority, General Revenue 5.25 11/15/12 1,500,000 1,655,025 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/28 5,000,000 5,604,500 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/30 10,000,000 11,012,600 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/33 8,900,000 9,579,426 Triborough Bridge and Tunnel Authority, Special Obligation Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.13 1/1/14 3,000,000 d 3,454,320 Troy Capital Resource Corporation, Revenue (Rensselaer Polytechnic Institute Project) 5.00 9/1/30 4,000,000 4,192,480 TSASC Inc. of New York, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/42 16,230,000 13,153,604 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/21 1,390,000 1,359,086 U.S. Related7.2% Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 1,000,000 1,012,390 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/15 3,000,000 3,399,960 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/27 10,000,000 10,897,000 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 10,000,000 10,484,700 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 5,000,000 5,558,150 Puerto Rico Highways and Transportation Authority, Highway Revenue 0.00 7/1/27 22,625,000 f 9,169,460 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.50 7/1/24 5,500,000 6,139,760 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/27 10,000,000 11,083,200 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/38 5,000,000 5,297,400 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 5,000,000 5,281,500 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 5,000,000 5,535,350 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.38 8/1/39 5,500,000 6,207,245 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 13,000,000 14,278,420 University of Puerto Rico, University System Revenue 5.00 6/1/30 10,000,000 10,113,700 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 6.38 10/1/19 1,000,000 1,012,380 Total Long-Term Municipal Investments (cost $1,349,271,350) Short-Term Municipal Coupon Maturity Principal Investments.5% Rate (%) Date Amount ($) Value ($) New York; Metropolitan Transportation Authority, Transportation Revenue (LOC; BNP Paribas) 0.23 9/1/10 2,200,000 g 2,200,000 New York City, GO Notes (LOC; Bank of America) 0.26 9/1/10 1,200,000 g 1,200,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.25 9/1/10 2,400,000 g 2,400,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.25 9/1/10 1,200,000 g 1,200,000 Total Short-Term Municipal Investments (cost $7,000,000) Total Investments (cost $1,356,271,350) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% a Collateral for floating rate borrowings. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2010, these securities had a total market value of $31,854,640 or 2.2% of net assets. c Purchased on a delayed delivery basis. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. f Security issued with a zero coupon. Income is recognized through the accretion of discount. g Variable rate demand note - rate shown is the interest rate in effect at August 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At August 31, 2010, the aggregate cost of investment securities for income tax purposes was $1,356,271,350. Net unrealized appreciation on investments was $100,713,982 of which $106,268,317 related to appreciated investment securities and $5,554,335 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended August 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS NEW YORK TAX EXEMPT BOND FUND, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 26, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 26, 2010 By: /s/ James Windels James Windels Treasurer Date: October 26, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
